Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

To subscribe for Units in the private offering of

RELMADA THERAPEUTICS, INC.

 

1.On the Signature Page for the Subscription Agreement, Date and Fill in the
number of units (the “Units”) that you wish to purchase at a price of $0.90 per
unit. Each Unit consisting of (i) one (1) share of the Company’s common stock,
par value $0.001 per share (the “Common Stock”) and (ii) a Warrant
(collectively, the “Warrants”) to purchase 0.65 share(s) of Common Stock (the
Common Stock and Warrants in a Unit, and any Common Stock acquired pursuant to
the exercise of a Warrant are collectively referred to below as the
“Securities”), Then, Complete and Sign the Signature Page included in this
Subscription Agreement.

 

2.Initial the Accredited Investor Certification attached to this Subscription
Agreement.

 

3.Complete and Sign the Signature Page attached to this Subscription Agreement.

 

NOTICE: Please note that by executing the attached Subscription Agreement, you
will be deemed to have executed the Unit Purchase Agreement (attached as Exhibit
A to the Confidential Private Placement Memorandum (the “Memorandum”), the
Registration Rights Agreement (attached as Exhibit C to the Memorandum and have
agreed to the terms of the Warrant (attached as Exhibit D to the Memorandum and
to all exhibits, supplements and schedules to all of the foregoing, all as the
same may be amended from time to time (collectively the “Transaction
Documents”), and will be treated for all purposes as if you did review, approve
and execute, if required, each such Transaction Document, even though you may
not have physically signed the signature pages to such documents.

 

4.Complete and Sign the Purchaser Questionnaire, and, if applicable, the Wire
Transfer Authorization attached to this Subscription Agreement.

 

5.Return all forms to your account executive and then send all signed original
documents with a check (if applicable) to:

 

Alexander Capital LP

17 State Street, 5th

New York, NY 10004

 

6.Please make your subscription payment payable to the order of “Signature Bank,
as Escrow Agent for Relmada Therapeutics, Inc.” Account No. _________.

 

For wiring funds directly to the escrow account, use the following instructions:

 

  Bank Name: Signature Bank     261 Madison Avenue     New York, NY 10016  
Acct. Name: Signature Bank as Escrow Agent for Relmada Therapeutics, Inc.   ABA
Number:     SWIFT Code:     A/C Number:     FBO: Investor Name     Social
Security Number     Address

















 

 1 

 

 

Investors will purchase the number of Units of Relmada Therapeutics, Inc., a
Nevada corporation (the “Company”), set forth on the signature page to the
Subscription Agreement. The Securities are being offered (the “Offering”) by the
Company pursuant to the offering terms set forth in the Company’s Confidential
Private Placement Memorandum, dated September 21, 2018, as may be amended and/or
supplemented from time to time (the “Memorandum”). The Placement Agent is
Alexander Capital LP (the “Placement Agent”)

 

The Securities are being offered on a “best efforts” basis up to the Maximum
Offering of $11,111,111.00 of Units (the “Maximum Offering”) at a purchase price
per Unit of $0.90. The Securities may be sold at one or more closings of the
Offering (each a “Closing”, and, collectively, the “Closings”), at any time
during the Offering Period (defined hereafter). The minimum investment amount
that may be purchased by an Investor is ten thousand (11,111) Units for an
aggregate minimum purchase price of $10,000 (the “Investor Minimum Investment”),
unless the Company and the Placement Agent waive such requirement in their sole
discretion. The subscription for the Securities will be made in accordance with
and subject to the terms and conditions of the Subscription Agreement, the
Memorandum and the Transaction Documents.

 

Certain of the subscription funds will be held in a non-interest bearing escrow
account (the “Escrow Account”) in the Company’s name at Signature Bank, 261
Madison Avenue, New York, New York 10016 (the “Escrow Agent”), or with such
other escrow agent as may be appointed by Alexander Capital LP ( the “Placement
Agent”) and the Company.

 

The Securities will be offered through September 30, 2018 commencing on the date
of the Memorandum (the “Initial Offering Period”), which period may be extended
by the Company and the Placement Agent in their sole discretion, without further
notice to prospective investors to a date not later than November 30, 2018 (the
“Final Termination Date”, with this additional period, together with the Initial
Offering Period, being referred to herein as the “Offering Period”). In the
event that (i) subscriptions for the Offering are rejected in whole (at the sole
discretion of the Company or the Placement Agent), (ii) a Closing does not occur
prior to the Final Termination Date or (iii) the Offering is otherwise
terminated by the Company, then the Escrow Agent will refund all subscription
funds held in the Escrow Account to the persons who submitted such funds,
without interest, penalty or deduction. If a subscription is rejected in part
(at the sole discretion of the Company or the Placement Agent) and the Company
accepts the portion not so rejected, the funds for the rejected portion of such
subscription will be returned without interest, penalty, expense or deduction.

 

The Company reserves the right (but is not obligated) to have its employees,
agents, officers, directors and affiliates purchase Securities in the Offering
and all such purchases will be counted towards the Maximum Offering Amount.

 

The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated herein in their entirety. Certain capitalized terms
used, but not otherwise defined herein, will have the respective meanings
provided in the Memorandum.

 

ALL SUBSCRIPTION DOCUMENTS MUST BE FILLED IN AND SIGNED EXACTLY AS SET FORTH
WITHIN.

 

 2 

 

 

SUBSCRIPTION AGREEMENT

 

FOR

 

RELMADA THERAPEUTICS, INC.

 

September 21, 2018

 

Relmada Therapeutics, Inc.

750 Third Avenue, 9th Floor

New York, NY 10036 Ladies and Gentlemen:

 

1. Subscription. The undersigned (the “Purchaser”) will purchase the number of
units, each unit consisting of (a) one (1) share of Common Stock and (b) a
Warrant to purchase 0.65 share of Common Stock (“Warrant”) (collectively, the
“Units” or “Securities”), of Relmada Therapeutics, Inc., a Nevada corporation
(the “Company”), set forth on the signature page to the Subscription Agreement.
The Securities are being offered (the “Offering”) by the Company pursuant to the
offering terms set forth in the Company’s Confidential Private Placement
Memorandum, dated September 21, 2018, as may be amended and/or supplemented from
time to time (the “Memorandum”).

 

The Securities are being offered on a “best efforts” basis with respect to the
maximum of $11,111,111 of Units (the “Maximum Offering”) at a purchase price per
Unit of $0.90. The Securities may be sold at one or more closings of the
Offering (each a “Closing”, and, collectively, the “Closings”), at any time
during the Offering Period (defined hereafter). The minimum investment amount
that may be purchased by an Investor is 11,111 Units at a purchase price of
$10,000 (the “Investor Minimum Investment”). The subscription for the Securities
will be made in accordance with and subject to the terms and conditions of this
Subscription Agreement, the Memorandum and the Transaction Documents (as defined
below).

 

The Securities will be offered through September 30, 2018 commencing on the date
of the Memorandum (the “Initial Offering Period”), which period may be extended
by the Company and the Placement Agent in their sole discretion, without further
notice to prospective investors by the Company to a date not later than November
30, 2018 (the “Final Termination Date”), with this additional period, together
with the Initial Offering Period, being referred to herein as the “Offering
Period”. In the event that (i) subscriptions for the Offering are rejected in
whole (at the sole discretion of the Company or Placement Agent), (ii) a Closing
does not occur prior to the expiration of the Initial Offering Period or, if
extended, prior to the Final Termination Date or (iii) the Offering is otherwise
terminated by the Company, then the Escrow Agent (as defined below) will refund
all subscription funds held in the Escrow Account (as defined below) to the
persons who submitted such funds, without interest, penalty or deduction. If a
subscription is rejected in part (at the sole discretion of the Company or the
Placement Agent) and the Company accepts the portion not so rejected, the funds
for the rejected portion of such subscription will be returned without interest,
penalty, expense or deduction.

 

 3 

 

 

The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated herein in their entirety. Certain capitalized terms
used, but not otherwise defined herein, will have the respective meanings
provided in the Memorandum.

 

2. Payment. The Purchaser encloses herewith either a check payable to, or will
immediately make a wire transfer payment to, “Signature Bank, as Escrow Agent
for Relmada Therapeutics, Inc.,” in the full amount of the purchase price of the
Securities being subscribed for. Together with the check for or wire transfer of
the full purchase price, the Purchaser is delivering a completed and executed
Signature Page to this Subscription Agreement along with a completed and
executed Accredited Investor Certification, which are annexed hereto. Please
note that by executing the attached Subscription Agreement, you will be deemed
to have executed the Unit Purchase Agreement (attached as Exhibit A to the
Confidential Private Placement Memorandum (the “Memorandum”), the Registration
Rights Agreement (attached as Exhibit C to the Memorandum and have agreed to the
terms of the Warrant (attached as Exhibit D to the Memorandum and to all
exhibits, supplements and schedules to all of the foregoing, all as the same may
be amended from time to time (collectively the “Transaction Documents”), and
will be treated for all purposes as if you did review, approve and execute, if
required, each such Transaction Document, even though you may not have
physically signed the signature pages to such documents.

 

3. Deposit of Funds. All payments made as provided in Section 2 hereof by
Purchasers subscribing pursuant to the Memorandum will be deposited by the
Purchaser as soon as practicable with Signature Bank, as escrow agent (the
“Escrow Agent”), or such other escrow agent appointed by Laidlaw and the
Company, in a non-interest bearing escrow account (the “Escrow Account”). In the
event that the Company does not effect a Closing during the Offering Period, the
Escrow Agent will refund all subscription funds, without deduction and/or
interest accrued thereon, and the Company will return the subscription documents
to each Purchaser. If the Company rejects a subscription, either in whole or in
part (at the sole discretion of the Company or Placement Agent), the rejected
subscription funds or the rejected portion thereof will be returned promptly to
such Purchaser without interest, penalty, expense or deduction.

 

4. Acceptance of Subscription. The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept this or any other
subscription for the Securities, in whole or in part, notwithstanding prior
receipt by the Purchaser of notice of acceptance of this or any other
subscription. The Company will have no obligation hereunder until the Company
executes and delivers to the Purchaser an executed copy of the Transaction
Documents. If Purchaser’s subscription is rejected in whole (at the sole
discretion of the Company), the Offering is terminated, all funds received from
the Purchaser will be returned without interest, penalty, expense or deduction,
and this Subscription Agreement will thereafter be of no further force or
effect. If Purchaser’s subscription is rejected in part (at the sole discretion
of the Company) and the Company accepts the portion not so rejected, the funds
for the rejected portion of such subscription will be returned without interest,
penalty, expense or deduction, and this Subscription Agreement will continue in
full force and effect to the extent such subscription was accepted. The
Purchaser may revoke its subscription and obtain a return of the subscription
amount paid to the Escrow Account at any time before the date of the Initial
Closing. The Purchaser may not revoke this subscription or obtain a return of
the subscription amount paid to the Escrow Agent on or after the date of the
Initial Closing. Any subscription received after the Initial Closing but prior
to the Termination Date shall be irrevocable.

 



 4 

 

 

5. Representations and Warranties of the Purchaser. The Purchaser hereby
acknowledges, represents, warrants, and agrees as follows:

 

(a) None of the Securities are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws. The Purchaser
understands that the offering and sale of the Securities is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(a)(2)
thereof and the provisions of Regulation D promulgated thereunder, based, in
part, upon the representations, warranties and agreements of the Purchaser
contained in this Subscription Agreement and the Unit Purchase Agreement;

 

(b) The Purchaser and the Purchaser’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received and have carefully reviewed the Memorandum, this Subscription
Agreement, the Transaction Documents and all other documents requested by the
Purchaser or its Advisors, if any, and understand the information contained
therein, prior to the execution of this Subscription Agreement;

 

(c) Neither the Securities and Exchange Commission (the “Commission”) nor any
state securities commission has approved or disapproved of the Securities or
passed upon or endorsed the merits of the Offering or confirmed the accuracy or
determined the adequacy of the Memorandum. The Memorandum has not been reviewed
by any federal, state or other regulatory authority. Any representation to the
contrary may be a criminal offense;

 

(d) All documents, records, and books pertaining to the investment in the
Securities including, but not limited to, all information regarding the Company
and the Securities, have been made available for inspection and reviewed by the
Purchaser and its Advisors, if any;

 

(e) The Purchaser and its Advisors, if any, have reviewed the Company’s filings
with the SEC, including but not limited to, the Company’s Quarterly Report on
Form 10-Q’s for the periods ended September 30, 2017, December 31, 2017 and
March 31, 2018 and the Company’s Annual Report on Form 10-K for the period ended
June 30, 2017.

 

(f) The Purchaser and its Advisors, if any, have had a reasonable opportunity to
ask questions of and receive answers from the Company’s officers and any other
persons authorized by the Company to answer such questions, concerning, among
other related matters, the Offering, the Securities, the Transaction Documents
and the business, financial condition, results of operations and prospects of
the Company and all such questions have been answered by the Company to the full
satisfaction of the Purchaser and its Advisors, if any;

 

(g) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or other information (oral or written)
other than as stated in the Memorandum, the Transaction Documents or as
contained in documents so furnished to the Purchaser or its Advisors, if any, by
the Company in writing;

 

(h) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the offering of the Securities through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or over
the Internet, in connection with the offering and sale of the Securities and is
not subscribing for the Securities and did not become aware of the Offering
through or as a result of any seminar or meeting to which the Purchaser was
invited by, or any solicitation of a subscription by, a person not previously
known to the Purchaser in connection with investments in securities generally;

 



 5 

 

 

(i) The Purchaser has taken no action which would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than fees
to be paid by the Company to the Placement Agent, as described in the
Memorandum);

 

(j) The Purchaser, either alone or together with its Advisors, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Securities and the Company and to make
an informed investment decision with respect thereto;

 

(k) The Purchaser is not relying on the Company, the Placement Agent or any of
their respective employees or agents with respect to the legal, tax, economic
and related considerations of an investment in any of the Securities and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisors;

 

(l) The Purchaser is acquiring the Securities solely for such Purchaser’s own
account for investment and not with a view to resale or distribution thereof, in
whole or in part. The Purchaser has no agreement or arrangement, formal or
informal, with any person to sell or transfer all or any part of any of the
Securities and the Purchaser has no plans to enter into any such agreement or
arrangement;

 

(m) The Purchaser understands and agrees that purchase of the Securities is a
high risk investment and the Purchaser is able to afford an investment in a
speculative venture having the risks and objectives of the Company, including a
risk of total loss of such investment. The Purchaser must bear the substantial
economic risks of the investment in the Securities indefinitely because none of
the Securities may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available. Legends will be placed
on the certificates representing the Securities to the effect that such
securities have not been registered under the Securities Act or applicable state
securities laws and appropriate notations thereof will be made in the Company’s
books. The Purchaser understands that there is no public market for the Warrants
to be issued in the Offering and the Company has no intention of seeking an
active trading market for these Securities;

 

(n) The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity from
its investment in the Securities for an indefinite period of time;

 

(o) The Purchaser is aware that an investment in the Securities involves a
number of very significant risks and has carefully read and considered the
matters set forth in the Memorandum and, in particular, the matters under the
caption “Risk Factors” therein and understands any of such risk may materially
adversely affect the Company’s operations and future prospects;

 

(p) At the time such Purchaser was offered the Securities, it was, and as of the
date hereof it is, and on each date on which it exercises any Warrants, it will
be an an “accredited investor” within the meaning of Regulation D, Rule 501(a),
promulgated by the Commission under the Securities Act and has truthfully and
accurately completed the Purchaser Questionnaire attached to this Subscription
Agreement and will submit to the Company such further assurances of such status
as may be reasonably requested by the Company;

 



 6 

 

 

(q) The Purchaser: (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company, or association, joint stock company,
trust, unincorporated organization or other entity, represents that such entity
was not formed for the specific purpose of acquiring the Securities, such entity
is duly organized, validly existing and in good standing under the laws of the
state of its organization, the consummation of the transactions contemplated
hereby is authorized by, and will not result in a violation of state law or its
charter or other organizational documents, such entity has full power and
authority to execute and deliver this Subscription Agreement and all other
related agreements or certificates and to carry out the provisions hereof and
thereof and to purchase and hold the Securities, the execution and delivery of
this Subscription Agreement has been duly authorized by all necessary action,
this Subscription Agreement has been duly executed and delivered on behalf of
such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Subscription Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Subscription Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;

 

(r) The Purchaser and its Advisors, if any, have had the opportunity to obtain
any additional information, to the extent the Company had such information in
its possession or could acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Memorandum,
including, but not limited to, the terms and conditions of the Securities as set
forth therein, and the Transaction Documents and all other related documents
received or reviewed in connection with the purchase of the Securities and have
had the opportunity to have representatives of the Company provide them with
such additional information regarding the terms and conditions of this
particular investment and the financial condition, results of operations,
business and prospects of the Company deemed relevant by the Purchaser or its
Advisors, if any, and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided by the Company in writing to the full
satisfaction of the Purchaser and its Advisors, if any;

 

(s) The Purchaser represents to the Company that any information which the
undersigned has heretofore furnished or is furnishing herewith to the Company is
complete and accurate and may be relied upon by the Company in determining the
availability of an exemption from registration under federal and state
securities laws in connection with the offering of securities as described in
the Memorandum;

 

(t) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser has a
sufficient net worth to sustain a loss of its entire investment in the Company
in the event such a loss should occur. The Purchaser’s overall commitment to
investments which are not readily marketable is not excessive in view of the
Purchaser’s net worth and financial circumstances and the purchase of the
Securities will not cause such commitment to become excessive. This investment
is a suitable one for the Purchaser;

 

(u) The Purchaser is satisfied that it has received adequate information with
respect to all matters which it or its Advisors, if any, consider material to
its decision to make this investment;

 

(v) The Purchaser acknowledges that any and all estimates or forward-looking
statements or projections provided to the Purchaser by the Company and included
in the Transaction Documents were prepared in good faith, but that the
attainment of any such projections, estimates or forward-looking statements
cannot be guaranteed, will not be updated by the Company and should not be
relied upon;

 



 7 

 

 

(w) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or its Advisors, if any, in connection
with the offering of the Securities which are in any way inconsistent with the
information contained in the Memorandum;

 

(x) Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject;

 

(y) THE PURCHASER ACKNOWLEDGES THAT SECURITIES OFFERED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF CERTAIN STATES AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY,
NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF
THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM. ANY REPRESENTATION
TO THE CONTRARY IS UNLAWFUL;

 

(z) The Purchaser acknowledges that the Securities have not been recommended by
any federal or state securities commission or regulatory authority. In making an
investment decision, investors must rely on their own examination of the Company
and the terms of the Offering, including the merits and risks involved.
Furthermore, the foregoing authorities have not confirmed the accuracy or
determined the adequacy of this Subscription Agreement or the other Transaction
Documents. Any representation to the contrary is a criminal offense. The
Securities are subject to restrictions on transferability and resale and may not
be transferred or resold except as permitted under the Securities Act and the
applicable state securities laws or pursuant to registration or exemption
therefrom. Investors should be aware that they will be required to bear the
financial risks of this investment for an indefinite period of time;

 

(aa) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser or Plan
fiduciary (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company and any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser or Plan
fiduciary has not relied on any advice or recommendation of the Company or any
of its affiliates; and

 

(bb) The Purchaser has read in its entirety the Memorandum and the Transaction
Documents and all exhibits, annexes and schedules thereto, including, but not
limited to, all information relating to the Company and the Securities, and
understands to its full satisfaction all information included in the Transaction
Documents and the Memorandum, including, but not limited to, the section
entitled “Risk Factors” in the Memorandum.

 

(cc) The Purchaser represents that (i) the Purchaser was contacted regarding the
sale of ” in the Securities by the Company or the Placement Agent (or another
person whom the Purchaser believed to be an authorized agent or representative
thereof) with whom the Purchaser had a prior substantial pre-existing
relationship and (ii) it did not learn of the offering of the Securities by
means of any form of general solicitation or general advertising, and in
connection therewith, the Purchaser did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising;.

 



 8 

 

 

(dd) The Purchaser consents to the placement of a legend on any certificate or
other document evidencing the Securities and, when issued, the Warrant Shares,
that such securities have not been registered under the Securities Act or any
state securities or “blue sky” laws and setting forth or referring to the
restrictions on transferability and sale thereof contained in this Agreement.
The Purchaser is aware that the Company will make a notation in its appropriate
records with respect to the restrictions on the transferability of such
Securities. The legend to be placed on each certificate shall be in form
substantially similar to the following:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED

 

(ee) The Purchaser acknowledges that if he or she is a Registered Representative
of a Financial Industry Regulatory Authority (“FINRA”) member firm, he or she
must give such firm the notice required by the FINRA’s Rules of Fair Practice,
receipt of which must be acknowledged by such firm prior to an investment in the
Securities.

 

(ff) To effectuate the terms and provisions hereof, the Purchaser hereby
appoints the Placement Agent as its attorney-in-fact (and the Placement Agent
hereby accepts such appointment) for the purpose of carrying out the provisions
of the Escrow Agreement by and between the Company, the Placement Agent and
Signature Bank (the “Escrow Agreement”) including, without limitation, taking
any action on behalf of, or at the instruction of, the Purchaser and executing
any release notices required under the Escrow Agreement and taking any action
and executing any instrument that the Placement Agent may deem necessary or
advisable (and lawful) to accomplish the purposes hereof. All acts done under
the foregoing authorization are hereby ratified and approved and neither the
Placement Agent nor any designee nor agent thereof shall be liable for any acts
of commission or omission, for any error of judgment, for any mistake of fact or
law except for acts of gross negligence or willful misconduct. This power of
attorney, being coupled with an interest, is irrevocable while the Escrow
Agreement remains in effect.

 

(gg) The Purchaser represents that (i) the Purchaser was contacted regarding the
sale of the Securities by the Company or the Placement Agent (or another person
whom the Purchaser believed to be an authorized agent or representative thereof)
with whom the Purchaser had a prior substantial pre-existing relationship and
(ii) it did not learn of the offering of the Securities by means of any form of
general solicitation or general advertising, and in connection therewith, the
Purchaser did not (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.

 



 9 

 

 

(hh) The Purchaser understands, acknowledges and agrees with the Company that
this subscription may be rejected, in whole or in part, by the Company or the
Placement Agent, in their sole and absolute discretion, at any time before any
Closing notwithstanding prior receipt by the Purchaser of notice of acceptance
of the Purchaser’s subscription.

 

(ii) The Purchaser agrees not to issue any public statement with respect to the
Offering, Purchaser’s investment or proposed investment in the Company or the
terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law.

 

(jj) The Purchaser acknowledges that the information contained in the
Transaction Documents or otherwise made available to the Purchaser is
confidential and non-public and agrees that all such information shall be kept
in confidence by the Purchaser and neither used by the Purchaser for the
Purchaser’s personal benefit (other than in connection with this subscription)
nor disclosed to any third party for any reason, notwithstanding that a
Purchaser’s subscription may not be accepted by the Company; provided, however,
that (a) the Purchaser may disclose such information to its affiliates and
advisors who may have a need for such information in connection with providing
advice to the Purchaser with respect to its investment in the Company so long as
such affiliates and advisors have an obligation of confidentiality, and (b) this
obligation shall not apply to any such information that (i) is part of the
public knowledge or literature and readily accessible at the date hereof, (ii)
becomes part of the public knowledge or literature and readily accessible by
publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).

 

6. Representations and Warranties of the Company. The representations and
warranties contained in Article III of the Unit Purchase Agreement to be entered
into by the Company and the Purchasers shall be incorporated herein by reference
and shall be deemed to be made under this Subscription Agreement.

 

7. Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company, the Placement Agent and each of their respective officers, directors,
managers, employees, agents, attorneys, control persons and affiliates from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
acknowledgement, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Purchaser of any covenant or agreement
made by the Purchaser herein or in any other document delivered in connection
with this Subscription Agreement.

 

8. Binding Effect. his Subscription Agreement will survive the death or
disability of the Purchaser and will be binding upon and inure to the benefit of
the parties and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns. If the Purchaser is more than one
person, the obligations of the Purchaser hereunder will be joint and several and
the agreements, representations, warranties and acknowledgments herein will be
deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 



 10 

 

 

9. Modification. This Subscription Agreement will not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

 

10. Notices. Any notice or other communication required or permitted to be given
hereunder will be in writing and will be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth in the Unit Purchase
Agreement or (b) if to the Purchaser, at the address set forth on the signature
page hereof (or, in either case, to such other address as the party will have
furnished in writing in accordance with the provisions of this Section 10). Any
notice or other communication given by certified mail will be deemed given at
the time of certification thereof, except for a notice changing a party’s
address which will be deemed given at the time of receipt thereof. Any notice or
other communication given by overnight courier will be deemed given at the time
of delivery.

 

11. Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of any of the Securities will be made only in
accordance with all applicable laws.

 

12. Applicable Law. This Subscription Agreement will be governed by and
construed under the laws of the State of New York as applied to agreements among
New York residents entered into and to be performed entirely within New York.
The parties hereto (1) agree that any legal suit, action or proceeding arising
out of or relating to this Subscription Agreement will be instituted exclusively
in New York State Supreme Court, County of New York, or in the United States
District Court for the Southern District of New York, (2) waive any objection
which the parties may have now or hereafter to the venue of any such suit,
action or proceeding, and (3) irrevocably consent to the jurisdiction of the New
York State Supreme Court, County of New York, and the United States District
Court for the Southern District of New York in any such suit, action or
proceeding. Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York and agrees
that service of process upon it mailed by certified mail to its address will be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 

13. Blue Sky Qualification. The purchase of Securities pursuant to this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Securities from applicable federal
and state securities laws.

 

14. Use of Pronouns. All pronouns and any variations thereof used herein will be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

15. Confidentiality. The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company not otherwise
properly in the public domain, was received in confidence. The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Subscription Agreement, or use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any confidential information of the Company, including any trade or business
secrets of the Company and any business materials that are treated by the
Company as confidential or proprietary, including, without limitation,
confidential information obtained by or given to the Company about or belonging
to third parties.

 



 11 

 

 

16. Miscellaneous.

 

(a) This Subscription Agreement, together with the Transaction Documents,
constitute the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.
The terms and provisions of this Subscription Agreement may be waived, or
consent for the departure therefrom granted, only by a written document executed
by the party entitled to the benefits of such terms or provisions.

 

(b) Each of the Purchaser’s and the Company’s representations and warranties
made in this Subscription Agreement will survive the execution and delivery
hereof and delivery of the Securities.

 

(c) Each of the parties hereto will pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Subscription Agreement and the transactions contemplated
hereby whether or not the transactions contemplated hereby are consummated.

 

(d) This Subscription Agreement may be executed in two or more counterparts each
of which will be deemed an original, but all of which will together constitute
one and the same instrument.

 

(e) Each provision of this Subscription Agreement will be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality will not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

 

(f) Paragraph titles are for descriptive purposes only and will not control or
alter the meaning of this Subscription Agreement as set forth in the text.

 

17. Signature Page. It is hereby agreed by the parties hereto that the execution
by the Purchaser of this Subscription Agreement, in the place set forth herein
below, will be deemed and constitute the agreement by the Purchaser to be bound
by all of the terms and conditions hereof as well each of the other Transaction
Documents, and will be deemed and constitute the execution by the Purchaser of
all such Transaction Documents without requiring the Purchaser’s separate
signature on any of such Transaction Documents.

 

 12 

 

 

ANTI-MONEY LAUNDERING REQUIREMENTS

  

The USA PATRIOT Act  What is money laundering?  How big is the problem and why
is it important? The USA PATRIOT Act is designed to detect, deter, and punish
terrorists in the United States and abroad. The Act imposes new anti-money
laundering requirements on brokerage firms and financial institutions. Since
April 24, 2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.  Money laundering is the process of disguising illegally obtained money so
that the funds appear to come from legitimate sources or activities. Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism  The
use of the U.S. financial system by criminals to facilitate terrorism or other
crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 



Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.   As part
of our required program, we may ask you to provide various identification
documents or other information. Until you provide the information or documents
we need, we may not be able to effect any transactions for you.

 

 13 

 

 

RELMADA THERAPEUTICS, INC. SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to purchase a total of _________ units (the “Units”),
each Unit consisting of (i) one (1) share of Common Stock and (ii) a Warrant to
purchase _____ share of Common Stock (“Warrant”), at a purchase price of $____
per Unit, for an aggregate Subscription Amount of $____________. (NOTE: to be
completed by the Purchaser).

  



If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY: 

 



Purchaser:                                         Print Name       Social
Security Number                                 Signature   Date   Mailing
Address                 Co-Purchaser (if applicable):                          
              Print Name       Social Security Number                          
      Signature   Date   Address (if different from above)  

 



If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST: 



 

            Name of Partnership, Corporation, Limited Liability Company or Trust
      Federal Taxpayer Identification Number                 By:               
                      Name:   Date                     Title:       Business
Address  

 

AGREED AND ACCEPTED:

 

RELMADA THERAPEUTICS, INC.

 

By:                   Date       Name:                       Title:          

  

 14 

 

 

RELMADA THERAPEUTICS, INC.

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(All individual investors must INITIAL where appropriate.

Where there are joint investors both parties must INITIAL):

 

Initial(s) _______ I certify that I have a “net worth” of at least $1 million
either individually or through aggregating my individual holdings and those in
which I have a joint, community property or other similar shared ownership
interest with my spouse. For purposes of calculating net worth under this
paragraph, (i) the primary residence shall not be included as an asset, (ii) to
the extent that the indebtedness that is secured by the primary residence is in
excess of the fair market value of the primary residence, the excess amount
shall be included as a liability, and (iii) if the amount of outstanding
indebtedness that is secured by the primary residence exceeds the amount
outstanding 60 days prior to the execution of this Subscription Agreement, other
than as a result of the acquisition of the primary residence, the amount of such
excess shall be included as a liability.

 

Initial(s) _______ I certify that I have had an annual gross income for the past
two years of at least $200,000 (or $300,000 jointly with my spouse) and expect
my income (or joint income, as appropriate) to reach the same level in the
current year.

 

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial(s) _______ The undersigned certifies that it is a partnership,
corporation, limited liability company or business trust that is 100% owned by
persons who meet either of the criteria for individual investors, above.

 

Initial(s) _______ The undersigned certifies that it is a partnership,
corporation, limited liability company or business trust that has total assets
of at least $5 million and was not formed for the purpose of investing in the
Company.

 

Initial(s) _______ The undersigned certifies that it is an employee benefit plan
whose investment decision is made by a plan fiduciary (as defined in ERISA
§3(21)) that is a bank, savings and loan association, insurance company or
registered investment adviser.

 

Initial(s) _______ The undersigned certifies that it is an employee benefit plan
whose total assets exceed $5,000,000 as of the date of the Subscription
Agreement.

 

Initial(s) _______ The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet
either of the criteria for individual investors, above.

 

Initial(s) _______ The undersigned certifies that it is a U.S. bank, U.S.
savings and loan association or other similar U.S. institution acting in its
individual or fiduciary capacity.

 

Initial(s) _______ The undersigned certifies that it is a broker-dealer
registered pursuant to §15 of the Securities Exchange Act of 1934.

 

Initial(s) _______ The undersigned certifies that it is an organization
described in §501(c)(3) of the Internal Revenue Code with total assets exceeding
$5,000,000 and not formed for the specific purpose of investing in the Company.

 

Initial(s) _______ The undersigned certifies that it is a trust with total
assets of at least $5,000,000, not formed for the specific purpose of investing
in Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.

 

Initial(s) _______ The undersigned certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of $5,000,000.

 

Initial(s) _______ The undersigned certifies that it is an insurance company as
defined in §2(a)(13) of the Securities Act of 1933, as amended, or a registered
investment company.

 

 15 

 

 

RELMADA THERPEUTICS, INC.

Investor Profile

(Must be completed by Investor) 

 

Section A - Personal Investor Information

 

EXACT Title in Which Securities Should be Held:

_______________________________________________________________________

 

Individual Executing Profile:

_______________________________________________________________________

 

Social Security Number(s) / Federal I.D. Number:

_______________________________________________________________________

 

Date of Birth: _________________ Marital Status: ____________________

 

Joint Party Date of Birth: __________________

 

Investment Experience (Years): _____________

 

Annual Income: _________

 

Net Worth: _____________

 

Home Street Address:

________________________________________________________________________

 

Home City, State & Zip Code:

________________________________________________________________________

 

Home Phone: ______________________  Home Fax: _______________________

 

Home Email: ____________________________

 

Employer:

__________________________________________________________________

 

Employer Street Address:

________________________________________________________________________

 

Employer City, State & Zip Code:

________________________________________________________________________

 

Bus. Phone: ______________________  Bus. Fax: _________________________

 

Bus. Email:

 

Type of Business: __________________________________________

 

_______ Please check if you are a FINRA member or affiliate of a FINRA member
firm

 

 16 

 

 

RELMADA THERPEUTICS, INC.

Investor Profile

(Must be completed by Investor) 

 

Section B – Entity Investor Information

 

EXACT Title in Which Securities Should be Held:

________________________________________________________________________

 

Authorized Individual Executing Profile or Trustee:

________________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:

________________________________________________________________________

 

Investment Experience (Years): _____________

 

Annual Income: _______________

 

Net Worth: _______________

 

Was the Trust formed for the specific purpose of purchasing the Units?

 

☐ Yes ☐ No

 

Principal Purpose (Trust):

_________________________________________________________

 

Type of Business:

_______________________________________________________

 

Street Address:

________________________________________________________________________

 

City, State & Zip Code:

________________________________________________________________________

 

Phone: ______________________ Fax: ________________________

 

Email: ________________________________

 

_______ Please check if you are a FINRA member or affiliate of a FINRA member
firm

 



 17 

 

 

Section C – Form of Payment – Check or Wire Transfer

 

_______ Check payable to “SIGNATURE BANK, AS ESCROW AGENT FOR RELMADA
THERAPEUTICS, INC.”

 

_______ Wire funds from my outside account according to the “To subscribe for
Units in the private offering of RELMADA THERAPEUTICS, INC.” page (page “1”)

 

_______ The funds for this investment are rolled over, tax deferred from within
the allowed 60-day window

 

Section D – Securities Delivery Instructions (check one)

 

 

_______ Please deliver my securities to the below address:

 

________________________________________

________________________________________

________________________________________

________________________________________

  

Investor Signature:     Date:  

 

Joint Signature (if applicable):     Date:  



 

 18 

 

 

Selling Stockholder Notice and Questionnaire

Relmada Therapeutics, Inc.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owners of shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) and warrants to purchase shares of
Common Stock (each, a “Warrant”) of Relmada Therapeutics, Inc. (the “Company”),
understand that the Company has filed or intends to file with the Securities and
Exchange Commission (the “Commission”) a registration statement on Form S-1 (the
“Registration Statement”) under the Securities Act of 1933, as amended (the
“Securities Act”) for the registration of the resale of the shares of Common
Stock and the shares of Common Stock issuable upon exercise of the Warrants (the
“Warrant Shares”) held by the undersigned (the “Registrable Securities”). This
Questionnaire is being furnished to you and other stockholders whose Common
Stock and Warrant Shares will be included in the Registration Statement. This
Questionnaire seeks information necessary to complete the registration of these
shares with the Commission.

 

To sell or otherwise dispose of any Registrable Securities in the offering, a
holder or beneficial owner of Registrable Securities will be required to agree
to be named as a selling stockholder in the related prospectus and execute and
return this Selling Stockholder Questionnaire.

 

Please respond to every question unless otherwise directed. If the answer is
“none” or “not applicable,” please so state. Please include all information
sought by the related question. Unless stated otherwise, answers should be given
as of the date you complete this Questionnaire. If there is any response or
underlying factual matter about which you are uncertain, please discuss the
matter fully and include any additional explanation or information which you
believe is helpful.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

Please complete, sign, date and email or fax this Questionnaire as soon as
possible to Thomas Slusarczyk, Esq. at The Matt Law Firm, PLLC, fax: (315)
624-7359, email: tslusarczyk@mattlawfirm.com. Please call (315) 235-2299 at The
Matt Law Firm, PLLC with any questions regarding this Questionnaire.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to register for resale the Registrable Securities owned
by it and listed below in Question 5 (unless otherwise specified under such
Question 5) in the Registration Statement.

 

 19 

 

 

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.Name. Full Legal Name of Selling Stockholder:

 

 

 

2.Address for Notices to Selling Stockholder.

 

         

 

Telephone:   

 

Fax:   

 

Email address:   

 

Contact Person:   

 

3.Relationship with the Company.

 

Describe the nature of any position, office or other material relationship the
Selling Stockholder has had with the Company during the past three years:

 

           

 

4.Organizational Structure. Please indicate or (if applicable) describe how the
Selling Stockholder is organized.

 

(a)Is the Selling Stockholder a natural person? (If so, please mark the box and
skip to Question 5.)

 

Yes ☐                                          No ☐

 



 20 

 

 

(b)Is the Selling Stockholder a reporting company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)? (If so, please mark the box and
skip to Question 5.)

 

Yes ☐                                          No ☐

 

(c)Is the Selling Stockholder a majority-owned subsidiary of a reporting company
under the Exchange Act? (If so, please mark the box and skip to Question 5.)

 

Yes ☐                                          No ☐

 

(d)Is the Selling Stockholder a registered investment company under the
Investment Company Act of 1940? (If so, please mark the box and skip to Question
5.)

 

Yes ☐                                          No ☐

 

If the answer to all of the foregoing questions is “no,” please complete the
following:

 

(e)Legal Description of Selling Stockholder:

 

Please describe the type of legal entity that the Selling Stockholder is (e.g.,
corporation, partnership, limited liability company, etc.);

 

   

 

(f)Please indicate whether the Selling Stockholder is controlled by another
entity (such as a parent company, a corporate member, corporate shareholder,
etc.) or is controlled by a natural person.

 

Controlled by:                  Natural Person(s)   ☐    Entity   ☐

 

If you checked “Natural Person(s)”:

 

Please indicate the name of the natural person(s) who has voting or investment
control over the shares held by the Selling Stockholder and the position of
control that person(s) holds in or over the Selling Stockholder, then move to
Question 5.

 

Name of natural person(s):_____________________________________

 

Controlling position in Selling Stockholder (e.g., sole member, controlling
shareholder, sole stockholder, trustee, etc.): _____________
__________________________________________________________

 

If you checked “Entity”:

 

Please indicate the name and type of entity that controls the Selling
Stockholder.

 

Name of controlling entity: ____________________________________

 



 21 

 

 

Type of legal entity (e.g., corporation, partnership, limited liability company,
etc.):

______________________________________________

 

Is this entity controlled by another entity (such as a parent company, a
corporate member, corporate shareholder, etc.) or is it controlled by a natural
person?

 

Controlled by:                  Natural Person(s)   ☐    Entity*   ☐

 

If you checked “Natural Person(s)”:

 

Name of natural person(s) who controls this entity and has voting or investment
control over the shares held by the Selling Stockholder the Selling Stockholder:
____________________________________________________

 

Natural person’s position in this entity (e.g., sole member, controlling
shareholder, sole stockholder, trustee, etc.):
____________________________________________________

 

*If you answered “Entity” here, please repeat step (f) for each controlling
entity moving up the corporate chain of control until you reach the level at
which there is only a natural person or persons in control (e.g., Acme LLC is
controlled by ABC Corp., its member, which is controlled by X shareholder, its
controlling shareholder). List the name of the entities along that chain of
control, the types of entity each is, the natural person(s) in control of the
ultimately controlling entity, and his or her control position over that entity
in the lines below:

 

                   

 

(Continued on next page…)

 

 22 

 

 

5.Beneficial Ownership of Registrable Securities:

 

This question covers beneficial ownership of the Company's securities.

 

(a)Please state the number of shares of the Company’s Common Stock (including
any shares issuable upon exercise of warrants or other convertible securities)
that the Selling Stockholder beneficially owns as of the date of this
Questionnaire:

 

           

 

(b)Please state the number of shares of the Registrable Securities that the
Selling Stockholder wishes to have registered for resale in the Registration
Statement.

 

Common Stock: ______________________

 

Warrants: _______________ (convertible into _____________ shares of Common
Stock).

 

6.Broker-Dealer Status:

 

(a)Is the Selling Stockholder a broker-dealer?

 

Yes ☐                                  No ☐

 

(b)If “yes” to Question 6(a), did the Selling Stockholder receive the
Registrable Securities as compensation for investment banking services to the
Company?

 

Yes ☐                                  No ☐

 

Note:If the answer to Question 6(b) is no, Commission’s staff has indicated that
you should be identified as an underwriter in the Registration Statement.

 

(c)Is the Selling Stockholder an affiliate of a broker-dealer?

 

Yes ☐                                  No ☐

 

(d)If the Selling Stockholder is an affiliate of a broker-dealer, does the
Selling Stockholder certify that it purchased the Registrable Securities in the
ordinary course of business, and at the time of the purchase of the Registrable
Securities to be resold, the Selling Stockholder had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

Yes ☐                                  No ☐

 

Note:If the answer to Question 6(d) no, the Commission’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.

 

7.Legal Proceedings with the Company. Is the Company a party to any pending
legal proceeding in which the Selling Stockholder is named as an adverse party?

 

Yes ☐                                  No ☐

 

State any exceptions here:

 

   

 

8.Reliance on Responses. The undersigned acknowledges and agrees that the
Company and its legal counsel shall be entitled to rely on its responses in this
Questionnaire in all matters pertaining to the Registration Statement and the
sale of any Registrable Securities pursuant to the Registration Statement.

 

[SIGNATURE PAGE FOLLOWS]

 

 23 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Questions 1 through 7 and the inclusion of
such information in the Registration Statement and the related prospectus and
any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

BENEFICIAL OWNER (individual)   BENEFICIAL OWNER (entity)             Print Name
  Name of Entity             Signature   Signature

 

    Print Name:   Signature (if Joint Tenants or Tenants in Common)          
Title:  

 

PLEASE PDF A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL TO:

 

Thomas Slusarczyk, Esq.

The Matt Law Firm, PLLC

Email: tslusarcyk@mattlawfirm.com

Fax: (315) 624-7359

 



 24 